Title: From Thomas Jefferson to Samuel Allyne Otis, 5 March 1806
From: Jefferson, Thomas
To: Otis, Samuel Allyne


                        
                            Dear Sir
                            
                            Washington Mar. 5. 06.
                        
                        I discover that with my message to the Senate of Feb. 24. I, by mistake, sent a list of Cadets proposed to me
                            by the Secretary at war. as these places are not offices, nor the Cadets officers, they are never nominated to the Senate;
                            and it was not designed that they should be comprehended in the message. according to our usage of informally correcting
                            mere errors, by consent, and without embarrassing the Senate or their journals with messages of explanation, I will ask
                            the favor of you to return me the list of Cadets, asking the consent of the President of the Senate whom I shall have an
                            opportunity of speaking to on the subject. as soon as, by a sight of the paper, I shall be able to propose a corresponding
                            correction of the message, mr Coles will call on you for the purpose of correcting it. Accept my friendly salutations
                            & assurances of respect
                        
                            Th: Jefferson
                            
                        
                    